PER CURIAM.
The defendant, Calvin Lee, appeals his conviction and sentence for conspiracy to traffic in cocaine and trafficking in cocaine. We affirm, in part, and reverse and remand, in part.
We must agree with the defendant and the state that the judgment incorrectly reflects the conviction for conspiracy to traffic as a first degree felony. A conspiracy to traffic in cocaine is a second degree felony because the underlying offense, trafficking in cocaine in an amount between 28 and 200 grams, is a first degree felony. Sections 777.04(4)(b), 893.135(1)(b)1 a, Fla.Stats. (1991). Accordingly, we reverse the conviction and remand the judgment to the trial court, to be corrected to reflect the conviction for conspiracy to traffic as a second degree felony. See Watson v. State, 426 So.2d 1300 (Fla. 2d DCA 1983).
As for the remaining points raised by the defendant in this appeal, we find that they lack merit.